Citation Nr: 1110656	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-24 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of renal cell carcinoma, status-post nephrectomy, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran had active service from May 1971 to June 1973.

These matters come to the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that denied service connection for loss of kidney and for hypertension.  The Veteran timely appealed.

Consistent with the Veteran's assertions and the record, the Board has re-characterized the appeal as encompassing the issues on the title page.


FINDINGS OF FACT

1.  Residuals of renal cell carcinoma, status-post nephrectomy, did not have their onset in service or within the first post-service year, and are not otherwise related to service, to include claimed herbicide exposure. 

2.  Hypertension did not have its onset in service or within the first post-service year, and is not otherwise related to service, to include claimed herbicide exposure. 

CONCLUSIONS OF LAW

1.  Residuals of renal cell carcinoma, status-post nephrectomy, were not incurred in or aggravated during active service, nor may such be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated during active service, nor may such be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a June 2008 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the June 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records, service personnel records, and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his claimed disabilities.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no indication that either residuals of renal cell carcinoma or hypertension may be associated with the Veteran's service because there is no evidence of treatment in service or within the first post-service year, and the presumptive provisions are inapplicable; nor has the Veteran or his representative provided a medical opinion that supports the Veteran's assertions as to a nexus between claimed disabilities and service, despite specifically being asked or invited to present or identify such evidence via the RO's June 2008 letter.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claim (and, in fact, the Veteran specifically was asked whether any physician ever reported that the disabilities were related to herbicide exposure).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II. Analysis

The Veteran contends that service connection is warranted for residuals of renal cell carcinoma, status-post nephrectomy, and for hypertension, on the basis that such disabilities are the result of exposure to herbicides in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the Veteran's DD Form 214 reflects that he did not serve in Vietnam; he served in Korea.

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically:

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

76 Fed. Reg. 4,245-4,250 (January 25, 2011); 38 C.F.R. § 3.307(a)(6)(iv) (to be codified at 38 C.F.R. Part 3).  Here, the Veteran's service personnel records reflect that the Veteran served in Korea from December 1971 to January 1973; and that he was assigned to Company B, 1st Battalion, 23rd Infantry, 2nd Division.  The Veteran also testified that he was stationed two miles from the Korean DMZ, and recalled that there was spraying occurring at that location.

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Neither renal cell carcinoma nor hypertension is listed among the diseases presumed to be associated with herbicide exposure.  As such, the Veteran is not entitled to a presumption of service connection for either disability.

Moreover, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides is not warranted for renal cancer or for circulatory disorders, including hypertension.  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of other disability.  See Notice, 75 Fed. Reg. 32540-32548 (2010).

In this case, the Veteran testified that he was first diagnosed with hypertension in the 1990's.  As such, there is no evidence of hypertension during service or within the first post-service year, and no basis to presume its onset in service.
  
Likewise, VA treatment records first reflect a diagnosis of renal cell carcinoma many years post-service; and reflect that the Veteran underwent nephrectomy of the right kidney in 1997, and of the left kidney in 2006.  Since then, he has been undergoing dialysis.  However, there is no competent evidence of record suggesting that either residuals of renal cell carcinoma, status-post nephrectomy; or hypertension, are related to any disease, injury, or incident of the Veteran's military service, to include herbicide exposure.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

While the Veteran is competent to testify as to his symptoms of renal disease and high blood pressure, he has not claimed (and the record does not show) pertinent symptoms in service or for many years after his military service.  The Veteran claims that each of the disabilities is related to his claimed herbicide exposure in service.  While the Veteran is competent to describe his symptoms, he is not shown to have the expertise to determine the etiology of renal diseases or cardiovascular disorders.  The Board finds that the Veteran's assertions that each disability is related to claimed herbicide exposure in service is not competent evidence.  Jandreau, supra.  

Service treatment records are negative for any complaints, treatment, or diagnoses relevant to renal disease or hypertension, or symptoms of such disorders.  The first showing of pertinent disability is many years after service with no suggestion that either disability is in any way related to service.  

Therefore, as there is no competent and probative evidence linking the Veteran's residuals of renal cell carcinoma, status-post nephrectomy; or hypertension, to any disease, injury, or incident of service, to include herbicide exposure, service connection for such disabilities is not warranted.


ORDER

Service connection for residuals of renal cell carcinoma, status-post nephrectomy, to include as due to exposure to herbicides, is denied.

Service connection for hypertension, to include as due to exposure to herbicides, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


